Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Species I (Embodiment of Figs. 3 and 5, claims 19-32) in the reply filed on 11/16/2021 is acknowledged.  
The traversal is on the ground(s) that:
1. Species I (figs. 3 and 5), Species II (figs. 3 and 6), Species III (figs. 3 and 9) and Species IV (figs. 3 and 10) were not independent or distinct.
2. Examination can be made without a burden, as the identified species include similar limitations.
These reasons are and are not found persuasive because:
1. Examiner agrees that Species I (figs. 3 and 5), Species II (figs. 3 and 6), Species III (figs. 3 and 9) and Species IV (figs. 3 and 10) were not independent or distinct.  
 2. Restriction by species require the distinction if they are patentably independent or distinct (see MPEP § 806.04) as a burden. Each species require different and separate search strategies for their distinctiveness. Each patentable distinct species invention may have similar features, but do not share everything in common, therefore it is a burden to locate each different distinct features in each set of 
The requirement is still deemed proper and is therefore made FINAL.
Claims 24-26 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/16/2021.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/24/2019, 02/17/2020 and 08/31/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 20-23, 29-30 and 32 are objected to because of the following informalities:  
Claim 20-23, 29-30 and 32 recited the limitations “a light-shield state” and/or “a transmissive state” should change to “the light-shield state” and/or “the transmissive state”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-23 and 27-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 lines 7-9 recited the limitation “based upon a signal which is based upon the electric charge generated at the photoelectric conversion unit while the filter is in a light-shielding state in which light is blocked” is unclear which element based upon a signal...applicant refers.  For examination purposes, the examiner has interpreted this limitation to mean that the correction unit that corrects a signal which is based upon the electric charge generated at the photoelectric conversion unit while the filter is in a light-shielding state in which light is blocked. Clarification is requested.  




Claim 21 lines 9-11 and claim 22 lines 4-6 recited the limitation “based upon a signal which is based upon the electric charge generated at the first photoelectric conversion unit with the first filter set in a light-shielding state and with the second filter set in a transmissive state” is unclear which element based upon a signal... a transmissive state applicant refers.  For examination purposes, the examiner has interpreted this limitation to mean that the correction unit corrects a signal…. a transmissive state.  Clarification is requested.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRANG Q TRAN/Primary Examiner, Art Unit 2811